REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/02/2022 has been entered.  Claims 1-20 are pending in this Office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an apparatus and method, comprising: wherein at least a first unit interval of the plurality of unit intervals is assigned to at least a first device of the plurality of devices  and at least a second unit interval of the plurality of unit intervals is assigned to a turnaround unit-interval between communications with different devices of the plurality of devices; a transceiver coupled to the data bus interface, the transceiver comprising a memory configured to store a calibration code related to communicating on the data bus, and wherein the transceiver is configured to: load a first calibration code into the memory, the first calibration code corresponding to a first device of the plurality of devices assigned to a next unit-interval of the data bus; and receive a first signal on the data bus from the first device according to a timing corresponding to the first calibration code as recited in claims 1 and 19; and further receiving, at a transceiver and based on a first calibration code corresponding to a first signal timing for a first device, first data in a first unit-interval from the first device on a data bus; receiving, at a memory coupled to the transceiver, a second calibration code corresponding to a second signal timing for a second device; and configuring the transceiver, within one clock cycle of the data bus after receiving the first data from the first device, based on the second calibration code for receiving second data from the second device on the data bus as recited in claims 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
July 20, 2022